DISMISS; and Opinion Filed October 2, 2014,




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01240-CV

                     IN RE CHRISTOPHER LOUIE SMITH, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-80568-2014

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice Brown
       Relator filed this petition for writ of habeas corpus requesting that the Court order him

released pursuant to article 17.151 of the Texas Code of Criminal Procedure. The intermediate

courts of appeals have no original jurisdiction over petitions for habeas corpus relief in

connection with criminal proceedings. TEX. GOV’T CODE ANN. § 22.221; TEX. CODE CRIM.

PROC. ANN. art. 11.05. Accordingly, we DISMISS the petition for lack of jurisdiction.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

141240F.P05